El Juez PresideNte Sr- Quiñoítes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando que con arreglo á los artículos 56 y 58 de la Ley de Enjuiciamiento Civil, será Juez competente para cono-cer de los pleitos á que dé origen el ejercicio de las acciones-de toda clase, aquél á quien los litigantes se -hubieren so-metido expresa ó tácitamente; y que se entenderá hecha la sumisión tácita, por el demandante, en el mero hecho de acudir al Juez interponiendo la demanda, y por el demandado? en el hecho de hacer después de personado en el juicio cual-*210quiera gestión, que no sea la de proponer en forma la de-clinatoria.
Considerando que habiendo comparecido en el juicio la sociedad demandada por conducto de su abogado defensor para pedir, como lo pidió y lo obtuvo, la suspensión del jui-cio hasta nuevo señalamiento, por no poder concurrir al acto el día señalado, reconoció implícitamente la competen-cia del Juzgado Municipal de Ponce, y quedó tácitamente sometido á su jurisdicción; por cuyo motivo y de conformi-dad con lo que prescribe el artículo 75' de la misma Ley de Enjuiciamiento Civil; carecía de acción para promover en ninguna forma la cuestión de competencia.
Considerando, por tanto, que debiendo entenderse some-tidas tácitamente ambas partes al Juzgado Municipal de Ponce, éste es el competente para conocer del juicio verbal de que se trata.
Vistas las disposiciones legales citadas.
Fallamos que debemos declarar y declaramos compe-tente al Juzgado Municipal de Ponce para conocer del jui-cio verbal ante él entablado por Don Rafael Matos Bernier contra la Sociedad “A. Lynn é Hijos de Perez Moris” en •cobro de cuatrocientos dollars por indemnización de daños y perjuicios-; y remítansele las actuaciones practicadas para su continuación, comunicándose, esta resolución al Juez Municipal de Catedral para su conocimiento y demás efectos, sin especial condenación de costas.
Jueces concurrentes: Sres. Plernández, Higueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.